Citation Nr: 1113195	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death on a direct basis or under the provisions of 38 U.S.C.A. § 1151 (claimed as a result of VA treatment for posttraumatic stress disorder [PTSD]).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to July 1947.  He died in September 2003.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision (issued in April 2004) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The Veteran died in September 2003.  According to the official certificate of death, the immediate cause of death as hypoxia/respiratory distress, due to upper gastrointestinal bleed, due to possible stress gastritis with cause unknown.  The death certificate also lists an osteopetrotic hip fracture due to a fall in August 2003, for which a right hip arthroplasty was performed in August 2003, as a significant condition contributing to death.  

2.  At the time of the Veteran's death, service connection was established for PTSD, rated as 100 percent disabling, effective from February 1998.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that a disability incurred in or aggravated by service, to include medications prescribed to treat a service-connected disability, caused or contributed substantially or materially to cause the Veteran's death.   

5.  The most competent, credible, and probative evidence of record reflects that the Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.
CONCLUSION OF LAW

Service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A.  §§ 101, 1110, 1151, 1310, 1311, 5107 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.102, 3.303, 3.312, 3.358, 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In addition to the foregoing, compensation benefits are available in certain instances for disability or death which is the result of VA treatment.  Under the provisions of 38 U.S.C.A. § 1151, as amended in 1996, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation or dependency and indemnity compensation (DIC) may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R.  §§ 3.358(a), 3.800(a).

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2010).  

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran had an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2006) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, as noted above, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  

The appellant asserts that service connection is warranted for cause of the Veteran's death.  She has specifically asserted that the medications the Veteran was prescribed to treat his service-connected PTSD led to his death, as the side effects the medications resulted in lack of balance and poor muscle control and caused him to fall and fracture his hip, which contributed to his death.  

In the alternative, she has asserted that VA medical personnel were negligent in treating the Veteran because they did not administer H-2 blockers or proton-pump inhibitors (PPIs), which would have prevented the development of gastrointestinal bleeding and gastritis, which was an underlying cause of his death.  

The Veteran died in September 2003.  His death certificate lists the immediate cause of death as hypoxia/respiratory distress, due to upper gastrointestinal bleed, due to possible stress gastritis with cause unknown.  The death certificate also lists an osteopetrotic hip fracture due to a fall on August 23, 2003, for which a right hip arthroplasty was performed on August 27, 2003, as a significant condition contributing to death.  

At the time of the Veteran's death, service connection was established for PTSD, rated as 100 percent disabling, effective from February 26, 1998.  Service connection had not been established for any other disability or condition, which is evidence against the Veteran's claim, given the death certificate.  

In this regard, the Board also notes that, on its face, the death certificate provides evidence against the appellant's claim, albeit very limited, as PTSD was not indicated as a principal or contributory cause of the Veteran's death.  

The veteran's service medical records (SMRs) do not show that he was ever diagnosed with any respiratory or gastrointestinal problems while in service.  The Board finds that the SMRs provide more limited evidence against this claim.

The post-service medical evidence consists of a number of medical records regarding the veteran's treatment for PTSD, depression, alcoholism, chest pain, and a number of other illnesses.  However, there is no medical evidence connecting or indicating a connection with the respiratory or gastrointestinal problems and service or the service connected PTSD.  

The Board finds that the post-service medical records provide evidence against this claim, failing to show or indicate a connection between the veteran's death and service or a service connected disorder. 

The Board acknowledges the state of the veteran's health as described by the post-service medical records and submitted statements.  However, the appellant's assertions that the veteran's service connection for PTSD should be effective since 1981, or even since separation from service in 1947, are unfounded, particularly because the veteran was not given a confirmed diagnosis of PTSD until July 1999, and because no claim was filed before February 1998.  

The Board finds that the post-service treatment records provide evidence against this claim, failing to show or indicate that the veteran's health care providers during the veteran's lifetime believed that there was a connection between his death and service or a service connected disorder. 

Nevertheless, in support of her claim, the appellant has submitted statements from E.G., D.O., Esq., which purport to establish (1) that the Veteran's death likely occurred due to lack of balance and poor muscle control secondary to his PTSD medication; and (2) that the Veteran's death was proximately caused by VA's failure to administer PPIs, given his high risk for developing gastrointestinal bleeding.  

In March 2010, Dr. E.G. provided a statement which noted that he reviewed the Veteran's claims file, including all pertinent pre and post-service medical records and also noted the causes of death listed on the Veteran's death certificate.  Dr. E.G. noted that the Veteran's hip fracture occurred while he was a patient at a VA approved nursing home and stated that the hip fracture most likely occurred as a result of poor supervision at the facility and also due to the Veteran's lack of balance and poor muscle control, both of which were secondary to his medications for PTSD.  

Dr. E.G. reiterated that, in his professional opinion, it is more likely than not that the fall occurred due to polypharmacy and poor patient supervision, despite the Veteran's known fall risk, noting that almost all of the medications the Veteran was receiving can cause disorientation, wandering, and fall risk.  Dr. E.G. provided a list of 39 medications that have been prescribed by VA at various times, which he noted were prescribed for various conditions, including PTSD.  He stated that most all of the medications can cause sedation, lack of balance, lack of coordination, memory deficits, lethargy, drowsiness, and confusion, and he specifically noted the Veteran was taking Effexor, which has an adverse effect on platelet function and may cause excessive bleeding, and Fosamax, which has been shown to accelerate bone loss.  As a result, Dr. E.G. stated that the Veteran's fall, hip fracture, and required hip surgery were all related and secondary to his PTSD medications, which were a contributory cause of death or led to the primary cause of death.  

Dr. E.G. further noted that the Veteran was being appropriately treated with long-acting heparin, which inhibits blood clotting and can cause upper gastrointestinal ulcers, gastritis, and upper intestinal bleeding.  He stated that, in order to protect against upper gastrointestinal ulcers, gastritis, and upper intestinal bleeding, heparin should always be given with proton-pump inhibitors, which are also known as H-2 blockers.  He noted that these medications are given to post-operative patients, especially post-operative hip repair patients who are at high risk of developing pulmonary embolism, bleeding gastric ulcers, or gastritis due to the stress that hip surgery places on the body.  

Dr. E.G. opined that, more likely than not, the Veteran's death was proximately caused by the failure of VA to administer PPIs to a patient receiving heparin, which is medical negligence as it represents a departure from generally accepted medical treatment.  He also stated that the formation of upper gastrointestinal bleeding constituted an unforeseen, but common, event that occurred due to VA's failure to provide proper prophylaxis and proper treatment of the upper gastrointestinal bleeding.  As a result, Dr. E.G. opined that VA hospitalization, treatment, surgery, examination or lack of proper treatment was the cause of death.  

In October 2010, VA received an independent medical opinion from an internist, Dr. A.P., who also reviewed the Veteran's claims file.  Dr. A.P. opined that the Veteran's death was not causally related to his PTSD, as his fall and subsequent hip fracture were likely due to his history of Alzheimer's and osteoporosis.  In rendering this conclusion, Dr. A.P. noted that, on admission to the nursing home, a MORSE fall risk assessment was done, which rated the Veteran's fall risk at 15, which is a low risk.  She noted that documentation at that time reflected the Veteran had no history of falls, that he walked independently without an ambulatory aid, and that a safety assessment showed that safety precautions were not deemed necessary due to lack of the risk factors noted.  

Dr. A.P. noted that two nurses observed the Veteran tripping and that he did not appear to be changing positions, such as going from sitting to standing and, thus, his fall did not suggest an episode of orthostasis.  In addressing whether the Veteran's medications caused his fall, Dr. A.P. stated that, most commonly, the drugs induce orthostasis, which did not appear to be consistent with his documented history.  In this regard, Dr. A.P. also noted that the Veteran was diagnosed with bipolar disorder, osteoporosis, and Alzheimer's disease, specifically noting that Alzheimer's may have affected the Veteran's gait, as it is known to be associated with a higher incidence of falling.  Dr. A.P. also noted the Veteran's known history of osteoporosis, noting that any fall may result in a much higher likelihood of fracture than those patients without that diagnosis.  

Dr. A.P. further noted that hip fracture surgery patients have a very high risk for venous thromboembolism, which can be significantly reduced or prevented by chemoprophylaxis without increasing bleeding rates.  She noted that the notation of "possible stress gastritis cause unknown" on the autopsy report suggest that the Veteran's acute gastrointestinal bleed may have been due to factors which cause stress ulcers, such as his use of medications prior to admission, including ibuprofen and aspirin.  She noted that, in the hospital, the Veteran had no complaints of abdominal pain, no history of gastrointestinal bleeding and no evidence of bleeding prior to his demise and stated that stress ulcer prophylaxis with H2 blockers or PPIs would not be recommended for adult patients in a non-ICU setting without risk factors.  

As a result, Dr. A.P. opined that it would not have been appropriate to start these drugs in the Veteran during his admission as he did not have risk factors for stress ulcers and, thus, the Veteran's death was due to an event that could not have been reasonably foreseen and that there is no evidence of fault by VA.  

In December 2010, Dr. E.G. provided a response to the opinion provided by Dr. A.P., which was similar to his previous opinion but provided more statements in support of his conclusions.  With respect to the Veteran's fall and hip fracture being the result of the effects of his PTSD medications, Dr. E.G. provided his own evaluation of the Veteran's fall risk under the MORSE assessment, based on his review of the records, and stated that the Veteran was at high risk for falling and that no fall prevention measures were in place.  He stated that the Veteran tripped and fell because of the factors listed in the MORSE assessment, especially his weak gait, multiple diagnoses of frontal lobe dementia and Alzheimer's, and his altered mental status, which are consistent with polypharmacy and Alzheimer's.  

With respect to the Veteran's high risk of developing gastrointestinal bleeding, Dr. E.G. noted that hip replacement surgery and confinement in a hospital are well known to cause stress gastritis and upper gastrointestinal bleeding and, in this case, were more likely than not to have caused the Veteran's stress gastritis and upper gastrointestinal bleeding.  In this regard, he noted that, while the Veteran did not complain of abdominal pain or discomfort, blood in his stool, or have history of gastrointestinal bleeding, it is well documented in medical literature that stress ulcers, stress gastritis and upper gastrointestinal bleeding typically present as a sudden, painless and fatal event, with no warning or symptoms.  He also again noted that the Veteran was taking heparin and Lovenox, which contributed to the development of this condition.  

As result, he reiterated that the failure to administer H-2 blockers represents a clear departure from the prevailing standard of care, noting that Dr. A.P.'s statement regarding not using H-2 blockers for patients in a non-ICU setting is wrong, given that a particular H-2 blocker is available without a prescription as an over-the-counter drug.  In support of his statement and conclusions, Dr. E.G. submitted portions of reports and studies which state that, in order to prevent stress ulceration, the use of PPIs and H2 blockers should be considered, that the early use of antacids can reduce the gastrointestinal complications caused by hip fracture in elderly patients, and that gastritis is associated with severe systemic disease and major trauma.  The Board notes that it appears that at least one of the reports includes a statement inserted by Dr. E.G.  See Upper Gastrointestinal Bleeding, Manual of Family Practice.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The medical opinions provided by Drs. E.G. and A.P. are considered competent medical evidence.  However, the Board finds that Dr. E.G.'s medical opinions are of lessened probative value for the following reasons, including primarily because his opinions are not supported by the objective medical evidence in this case.  

Indeed, with respect to his opinion that the Veteran's PTSD medications contributed to his death because they resulted in lack of balance and poor muscle control, the Board finds that this opinion is not supported by the objective medical evidence of record.  As noted, Dr. E.G. provided a list of medications prescribed by VA at various times, which he noted were prescribed for various conditions and can result in a myriad of symptoms, including sedation, lack of balance and coordination, memory deficits, lethargy, drowsiness, and confusion.  

At the outset, the Board finds probative that many of the medications Dr. E.G. listed were not included on the active medication lists shown at the time the Veteran was admitted to the nursing home, one month prior to the fall that resulted in the hip fracture, or the day after the fall.  See VA treatment records dated July and August 2003.  This lessens the credibility of his opinion because his assertion is that the medications caused the Veteran to fall due to lack of balance and poor muscle control, but his opinion includes medications that the Veteran was not using at the time of the fall in question.  This fact provides factual evidence against this opinion.

In this context, the Board notes that Dr. E.G. incorrectly stated that the Veteran was taking Effexor and Fosamax, while the treatment records show that the Veteran was, in fact, allergic to these particular medications.  See August 2003 VA treatment record.  This inaccurate statement significantly reduces the credibility of Dr. E.G.'s opinion because it calls into question whether he conducted a diligent and accurate review of the Veteran's claims file, from which he was able to provide a credible and accurate assessment regarding the issues in this case.  

In addition, while the medication history list provided by Dr. E.G. and the symptoms that may potentially result from the medications may be accurate, Dr. E.G. did not indicate which medications were specifically prescribed for service-connected PTSD.  Without any such indication, the credibility of his opinion is lessened as it pertains to this case because he has only provided a generalized statement that the Veteran's various medications may result in various symptoms, instead of identifying whether the medications specifically prescribed for PTSD actually resulted in those symptoms prior to the fall.  

Moreover, the Board finds highly probative that Dr. E.G. did not identify the medical evidence that shows the medications the Veteran was taking actually resulted in the potential symptoms mentioned.  Instead, Dr. E.G. provided no more than a speculative statement/opinion that the Veteran's medications can result in the symptoms mentioned above, without identifying evidence that shows the medications actually resulted in those symptoms.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

In fact, the VA treatment records do not show the Veteran exhibited any problems with balance or muscle control while he was in the nursing home.  The Board notes that the treatment records show the Veteran wandered around the nursing home and that he was disoriented, confused, and drowsy at times.  However, the evidence also shows that he manifested these symptoms when he was noncompliant with his medications, including before and during his admission to the nursing home.  In this context, the evidence shows that the Veteran's wife brought him to VA for admission on numerous occasions in May 2003 because she could not handle him due to his irritability, wandering around and outside the house, confusion, and refusal of medications.  See VA treatment records dated May, June, and July 2003.  Therefore, because the symptoms of disorientation, confusion, and drowsiness were shown while the Veteran was both compliant and noncompliant with his medications, Dr. E.G.'s statement that these symptoms were a result of his PTSD medications is deemed incredible, particularly given that he failed to discuss how he came to this conclusion despite this objective evidence of record.  

In opining that the Veteran's PTSD medications contributed to his death, Dr. E.G. noted that the Veteran had a known, high risk for falling, which he estimated at 85 based on the MORSE fall assessment.  However, the Board finds that Dr. E.G.'s statement in this regard is unfounded by the evidence of record because the treatment records do not contain any indication that the Veteran fell or had a history of falling prior to the August 2003 fall that resulted in his hip fracture.  The preponderance of the evidence shows that, while the Veteran wandered around the nursing home and demonstrated minimal shuffling, he was able to ambulate without difficulty, including being able to transfer to and from the bed, toilet, and shower.  See VA treatment records dated May, July, and August 2003.  

In this context, the Board notes that Dr. E.G.'s estimated value of 85 on the MORSE fall assessment is of little probative value because it appears to be based on the Veteran's condition following the hip fracture and surgery instead of his condition prior to the fall.  Indeed, Dr. E.G. estimated a high fall risk based on several facts that are inconsistent with the evidence of record prior to the August 2003 hip fracture, including that the Veteran had a history of falling, required the use of a cane, and had a weak gait.  Instead, as noted, the treatment records show that the Veteran did not fall until the August 2003 incident.  The Board finds probative that, following the fall, the Veteran reported that he tripped and fell, with no indication that he felt disoriented or weak prior to the incident (in effect, the Board finds that the Veteran's own statements provide evidence against this medical opinion).  Instead, the Veteran reported that for several days prior to the incident, he felt mild pain in his right upper thigh and hip, which worsened after the fall.  See August 2003 VA treatment records.  This evidence reduces the credibility of Dr. E.G.'s statement because the evidence shows the Veteran did not have a known and/or high risk for falling prior to the accident, which is in direct conflict with his statement.  

Beyond the above, the Board must look at the medical opinions of Dr. E.G. as a whole.  Simply stated, it appears to the undersigned that this doctor is creating different reasons to grant this claim with little objectivity indicated.  The more one reads the medical opinions the more one gets the distinct impression that his doctor is manufacturing medical opinion evidence in order to support the claim and not providing an objective/balanced review of the evidence. 

Overall, the Board finds that the credibility of Dr. E.G.'s opinion that the Veteran's PTSD medications resulted in lack of balance and poor muscle control, which caused him to fracture his hip (which is a significant condition that contributed to his death), is significantly lessened based on the foregoing reasons and bases.  His opinion is not supported by the evidence of record and in several instances is in direct conflict with the treatment records that were created contemporaneously at the time of the Veteran's treatment at the VA approved nursing home and VA medical center.  

In addition to the foregoing, the Board also finds that the credibility of Dr. E.G.'s opinion that the Veteran's death was proximately caused by VA's failure to administer PPIs is significantly lessened, as it is inherently contradictory and incredible on its face, given his overall opinion.  Indeed, it is at this point that Dr. E.G.'s medical opinion takes a turn to the unusual, at one point suggesting that VA overmedicated the Veteran and, on the other, suggesting that VA should have used more medication to treat the Veteran's disability.  Therefore, his opinion regarding whether the Veteran's death was proximately due to fault on the part of VA is of highly limited probative value.

In addition, Dr. E.G. did not adequately address whether the Veteran's death was due to an event not reasonably foreseeable, as he only stated that the development of the upper gastrointestinal bleeding was unforeseen, without addressing whether the event was one that a reasonable health care provider would not have considered to be an ordinary risk.  In this regard, it also appears that Dr. E.G. provided yet another inconsistent statement, as he discusses in length why the Veteran was at high risk for developing gastrointestinal bleeding but, nevertheless, stated that the development of the condition was unforeseen.  In fact, Dr. E.G.'s statement appears to preponderate against the appellant's claim as he stated that the development of the upper gastrointestinal bleeding was an unforeseen event which would result in denial of the 1151 claim, even if the Board assumed, arguendo, that there was competent, credible, and probative evidence of VA fault in this case.  

However, there is no competent, credible, and probative evidence of record that shows that the Veteran's service-connected PTSD, to include the medications he was taking for the disability, was the principal or contributory cause of his death.  Nor is there any competent, credible, and probative evidence of record that shows that the Veteran's death was caused by VA negligence or due to an event that was not reasonably foreseeable.  

Instead, in evaluating this claim, the Board finds that the opinion provided by Dr. A.P. is the most competent, credible, and probative evidence of record, as her opinion is based on all relevant facts in this case, which were obtained by review of the claims file and accurate statement of the facts shown therein.  In addition, the Board notes that Dr. A.P. provided a rationale for her opinion, noting that the Veteran's fall did not appear to be related to orthostasis, which would be indicated if the fall were due to his medications.  In this regard, Dr. A.P. also noted that the Veteran had other medical diagnoses which could have resulted in an altered gait.  While this statement is speculative, the Board finds that Dr. A.P.'s overall conclusion remains credible and probative because (1) the evidence shows that the Veteran was able to ambulate normally, with no evidence of unstable or impaired gait and (2) she provided another basis for finding that the Veteran's medications did cause or contribute to his death, e.g., the lack of evidence showing the fall was due to orthostasis.  

Moreover, weighing Dr. A.P.'s opinion against the opinions provided by Dr. E.G., the Board notes that Dr. A.P.'s opinion is consistent with the objective medical evidence of record and does not contain any inherently inconsistent statements regarding the Veteran's medical condition and treatment.  The Board notes that Dr. E.G.'s opinions purports to discredit statements made by Dr. A.P.; however, the Board considers his statements to be no more than a difference of opinion and, as discussed above, the credibility and probative value of his conclusions are significantly lessened.  

The Board has also considered the appellant's written testimony and internet articles, submitted in support of the argument that the veteran's cause of death should be service connected.  Psychiatric disease is not capable of lay diagnosis, and lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to medical causation related to service many years ago.  The Board has therefore determined that the appellant's statements are outweighed by the medical evidence (not indicating evidence associating the cause of death with service), and that this evidence shows that service connection is not warranted for the veteran's cause of death.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), in footnote 4 of the Jandreau decision, that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id.  Here, the appellant seeks to offer an opinion as to the veteran's psychiatric health.  She has not demonstrated the requisite medical knowledge to render an opinion as to so complex an issue.  

In any event, the Board must find that the appellant's statements and evidence are outweighed by the service and post-service medical record, which the Board finds clearly provides evidence against this claim, indicating that death was caused by a disability that began many years after service with no connection to service. 

In summary, and for the reasons and bases set forth above, the Board finds that the most competent, credible, and probative evidence of record, inclusive of the October 2010 opinion provided by Dr. A.P., the death certificate, and the objective treatment records included in the record, preponderates against the appellant's claim of service connection for cause of the Veteran's death on a direct basis and under the provisions of 38 U.S.C.A. § 1151.  

Therefore, because the most competent, credible, and probative evidence of record preponderates against the appellant's claim, entitlement to service connection for cause of the Veteran's death on a direct basis and under the provisions of 38 U.S.C.A. § 1151 is not warranted, and the benefit-of-the-doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  Otherwise, determinations on the issue of harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Review of the record reveals that the RO sent the appellant a letter in October 2003, prior to the initial AOJ decision in this case, which provided the information and evidence needed to substantiate a DIC claim based on a previously service-connected condition.  However, it does not appear that the appellant has been informed of the disabilities for which the Veteran was service-connected at the time of his death or an explanation of the information and evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  

Therefore, the Board finds the VCAA duty to notify has not been satisfied with respect to informing the appellant of the information and evidence needed to substantiate her claim of service connection for cause of the Veteran's death, as it is a claim for DIC benefits.  See September 2003 VA Form 21-534.  However, after considering the entire record in this proceeding, including all evidence and material of record, the Board finds that the appellant was not prejudiced by any failure to give notice as to the information and evidence needed to substantiate her DIC/cause of death claim because it appears she was aware of the information and evidence needed to substantiate her claim.  Indeed, the evidentiary record shows that the appellant had "actual knowledge" of the sole disability for which the Veteran was service-connected for, as the record contains several statements submitted by the appellant and her representative which reveal that the appellant has consistently argued that the Veteran's service-connected PTSD caused or contributed to cause his death.  

Therefore, given the appellant's apparent knowledge of the type of evidence needed to substantiate her cause of death claim, the Board finds that any additional or proper notice to the appellant would not have changed the outcome of this appeal because she was aware of the evidence and information needed in this case and attempted to submit it.  As a result, the Board finds the appellant was not prejudiced by the notice defect in this case.  

The RO also sent the appellant a letter in May 2006 that provided the information and evidence needed to substantiate an 1151 claim.  Although this notice was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Throughout the pendency of the claim and appeal, the appellant was advised of her opportunities to submit additional evidence, including by way of an SOC issued in February 2007, which provided her with an additional 60 days to submit more evidence.  In this regard, the Board notes the appellant has submitted numerous statements and evidence in support of her claim.  Thus, the Board finds the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  The Board also notes that the AOJ also readjudicated the case by way of the February 2007 SOC and May 2008 SSOC after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The evidentiary record contains treatment records which document the treatment the Veteran received in the months and weeks leading up to his death.  The evidentiary record also contains medical opinions submitted by the appellant in support of her claim and an opinion provided by a VA physician.  Significantly, it appears that all obtainable evidence identified by the appellant relative to this claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for cause of the Veteran's death on a direct basis or under the provisions of 38 U.S.C.A. § 1151 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


